DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Response to Arguments
Applicant's arguments, see “Applicant Arguments/Remarks” filed 08/17/2022 have been fully considered but they are not persuasive. 
Regarding the first argument, that the cited art of Murphy is not analogous art, is unpersuasive. As the cited reference of Gertz shows, it is well known in the art to utilize blue light device to suppress melatonin in both animals for a number of benefits. The core of this device is the suppression of melatonin to accomplish the effects listed in the present application, which both Murphy and the current Application use to accomplish their goals. Therefore, the Examiner finds this argument unpersuasive.
Regarding the second argument, that Murphy further is not analogous prior art because it does not teach the explicit benefit of increased milk production is likewise unpersuasive. The field of endeavor between the two cases is clearly the usage of light therapy on farm animals, the animals being different is entirely immaterial. Further, the effect of increasing the milk production of the cow is merely an inherent method effect of performing the light therapy described in the Claims. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency (see Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)). As Murphy teaches the exact same type of light therapy, for the same reason of causing melatonin suppression, the lack of direct mention of the effect is of no significance. This is further elaborated in Section 2112(II-III) of the MPEP, which states that when the products are identical, the prior art does not need to recognize a newly discovered effect if it is inherent from using the device. See also MPEP section 2145, which states that a “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art” For these reasons, the Applicant’s arguments are unpersuasive. 
Applicant’s next argument, that the inclusion of Alferink in the rejections to Claims 27-29 are improper as Alferink’s therapy is used in a dairy barn, and thereby teaches away from the combination of Murphy and Gertz, is unpersuasive. The only aspect of the Alferink reference used is merely the knowledge that light therapy is known to increase milk yield, the location of that therapy being immaterial. More importantly, Examiner points out in the previous rejection that this is merely an inherent method effect, which the Applicant does not argue against. For these reasons, the Applicant’s arguments are unpersuasive. 
Finally, Applicant argues that rejection to Claim 26 is improper, again citing that Murphy/Gertz  combination is improper for not explicitly mentioning increasing milk yield in the cow, particularly a multiparous cow. Examiner concedes that the limitation is not intended use, but stands by the secondary rationale, that it is within the skill of an artisan to determine what type of cow to use for this purpose, especially, as Examiner pointed out in earlier arguments, Murphy discloses using blue light therapy to suppress melatonin for the purposes of regulating reproductive cycles, and the Examiner admits on Pg. 31 of Applicant’s Specification that there is a well-known benefit for performing blue light therapy on specifically multiparous cows. For these reasons, the Applicant’s arguments are unpersuasive. 
Examiner is maintaining the rejections 103 rejections to the Claims. As newly amended Claims 93-96 added no new subject matter, the claims have been paired with the original claims matching their subject matter (for example, pairing Claims 29 and 96). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 12-15, 17, 26, 37, 71, 78-81, 83-90, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140107737 awarded to Murphy et al, hereinafter Murphy, in view of U.S. Patent Application 20150375008 awarded to Gretz et al, hereinafter Gretz. 
Regarding Claim 1, Murphy teaches a light-based method of causing a substantial suppression of melatonin production, the method comprising the step of shining blue light from an artificial blue light source into just one eye (Para. 0035, “The blinker 18 with blue LED 26 and reflecting surface 22 is fitted to only one of the two eye openings 14, since melatonin can be inhibited by administration of light to a single eye”), causing a substantial suppression of melatonin production (abstract) sufficient to induce physiological change (abstract), wherein the physiological change includes increased milk yield from the animal (This claim language is merely an inherent method effect. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)) the method including the step of keeping the animal outdoors whilst the blue light from the artificial blue light source is shone into the just one eye of the cow (Para. 0026). Murphy does not teach wherein the apparatus is used on a bovine, but does teach wherein the device is used on horses. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements according to known methods to yield predictable results. 

Regarding Claim 2, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches wherein the physiological change is a non-therapeutic physiological change (abstract).

Regarding Claim 3, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above, the method comprising directing blue light into the cow's eye for at least one selected period of time (Murphy Para. 0035, “It would also be possible to swap the LED blinker 18 from one eye opening 14 to the other at various times, to balance the effect on the horse, as long as the blue light is only administered to one eye at any given time”).

Regarding Claim 4, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above, the method including the step of providing to the cow a combined total of natural and blue light from the artificial blue light source for at least approximately 16 hours during each 24 hour period (Murphy Para. 0045, “The blue light is turned on before dusk and remains on so that the mare receives a combined total of at least about 16 hours of natural daylight and blue light each day”).

Regarding Claim 7, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches wherein the blue light has a peak wavelength of from 440 to 490 nm, (Claim 4, “An apparatus according to claim 1 wherein the blue light has a peak wavelength of from 440 to 490 nm, preferably 459 to 484 nm, and most preferably 468 nm”).

Regarding Claim 10, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches in which the artificial blue light source includes a white light source (Para. 0050).

Regarding Claim 12, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches in which the artificial blue light source includes a white light source (Para. 0050).

Regarding Claim 13, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches in which the artificial blue light source comprises at least one blue LED (Para. 0033, “An LED 26 emitting blue light is mounted on the blinker at the junction of the cup and base”).

Regarding Claim 14, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches in which the artificial blue light source includes a white light LED and no blue filter (Para. 0050, “In a variant of the first embodiment, the LED 26 could be a white light emitting LED, and the internal surface 22 of the cup 20 could be fabricated as a diffusively reflecting blue filter, either by providing a white diffusively reflecting surface with a separate transparent filter in front of it, or by making the internal surface itself of a blue diffusively reflecting material”).

Regarding Claim 15, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above, in which light incident on the just one eye of the cow is blue (Murphy Para. 0035, “It would also be possible to swap the LED blinker 18 from one eye opening 14 to the other at various times, to balance the effect on the horse, as long as the blue light is only administered to one eye at any given time”).

Regarding Claim 17, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above, in which the artificial light source provides a blue light intensity of from 10 to 400 lux at the just one eye of the bovine (Murphy Para. 0044, “The lux levels of the blue light are very low compared to natural daylight, and preferably 10 to 100 lux and most preferably 10 to 50 lux).

Regarding Claims 26 and 93, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 and 84 above. Murphy does not teach wherein the cow is a multiparous cow. 
However, the Examiner also notes that choosing the type of cow to use the treatment on is well within the skill of an artisan, and that using it on a multiparous cow would be particularly obvious as using blue light therapy for the suppression of melatonin is known, by the Applicant’s Specification throughout Pg. 31, to help improve health outcomes and advantageously alter breeding timelines for multiparous cows. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy modified by Gretz, i.e. to use the method of Murphy modified by Gretz on multiparous cows, as using this type of blue light therapy on multiparous cows is known to improve health outcomes and breeding timelines as admitted in the Applicant’s Specification of Pg. 31. 

Regarding Claim 37, Murphy teaches an outdoor device (Para. 0026) for causing a substantial suppression of melatonin production (abstract), the outdoor device comprising a headpiece fittable to an animal head (Fig. 1), and including an artificial blue light source, the headpiece operable to shine blue light from the artificial blue light source into just one eye of the animal (abstract, Para. 0035, “The blinker 18 with blue LED 26 and reflecting surface 22 is fitted to only one of the two eye openings 14, since melatonin can be inhibited by administration of light to a single eye”), causing a substantial suppression of melatonin production in the animal (abstract), sufficient to induce physiological change (abstract). (Examiner notes that the device being used outdoors is merely intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). Murphy does not teach wherein the apparatus is fittable to the head of a bovine, but does teach wherein the device is fittable to the head of a horse. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements (using blinders on cows and horses) according to known methods to yield predictable results. 

Regarding Claim 71, Murphy teaches a system including an outdoor device (Para. 0026) for causing a substantial suppression of melatonin production (abstract), the outdoor device comprising a headpiece fittable to an animal’s head (Fig. 1) and including an artificial blue light source (abstract), the headpiece operable to shine blue light from the artificial blue light source into just one eye of the animal (abstract, Para. 0037), causing a substantial suppression of melatonin production sufficient to induce physiological change (abstract) in which the light source is operable to provide blue light at the just one eye (abstract) of the animal, the system including a control in connection with the outdoor device, in which the control is configured to turn on the outdoor device, wherein the outdoor device is configured to direct blue light into the just one eye of the animal (abstract) for at least one selected period of time (Para. 0008, “A controller dictates the intensity of the light generated and the periods during which the light is on”). (Examiner notes that the device being used outdoors is merely intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). Murphy does not teach wherein the apparatus is fittable to the head of a bovine, but does teach wherein the device is fittable to the head of a horse. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements (using blinders on cows and horses) according to known methods to yield predictable results. 

Regarding Claim 78, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches wherein the blue light has a peak wavelength of from 459 to 484 nm (Claim 4, “An apparatus according to claim 1 wherein the blue light has a peak wavelength of from 440 to 490 nm, preferably 459 to 484 nm, and most preferably 468 nm”).

Regarding Claim 79, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy does not teach wherein the blue light has a peak wavelength of 465 nm. 
However, Murphy does teach the range of 459-484 nm (Claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murphy modified by Gretz, i.e. by making the blue wavelength 465 nm, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 80, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy does not teach wherein the artificial light source provides a blue light intensity of from 100 to 300 lux at the just one eye of the cow.
However, in the art of light-based melatonin suppression, Gretz teaches the usage of lux levels from 100-250 lux on the cornea of a cow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murphy modified by Gretz, i.e. by making lux levels from 100-300 lux, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 81, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy does not teach wherein the artificial light source provides a blue light intensity of from 200 to 250 lux at the just one eye of the cow.
However, in the art of light-based melatonin suppression, Gretz teaches the usage of lux levels from 200-250 lux on the cornea of a cow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murphy modified by Gretz, i.e. by making lux levels from 200-250 lux, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 83, Murphy modified by Gretz makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Murphy further teaches wherein the artificial light source produces only blue light (Para. 0012).

Regarding Claim 84, Murphy teaches a light-based method of causing a substantial suppression of melatonin production (abstract), the method comprising the step of shining blue light from an artificial blue light source into the eyes (abstract) of an animal (Fig. 1) sufficient to induce physiological change (abstract), in which the blue light is directed into only a single one of the animal’s eyes at any given time (Para. 0037) wherein the physiological change includes increased milk yield from the animal (This claim language is merely an inherent method effect. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)) the method including the step of keeping the animal outdoors whilst the blue light from the artificial blue light source is shone into the just one eye of the cow (Para. 0026). Murphy does not teach wherein the apparatus is used on a bovine, but does teach wherein the device is used on horses. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements according to known methods to yield predictable results. 

Regarding Claim 85, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy further teaches wherein the method includes the step of providing to the cow a combined total of natural and blue light from the artificial blue light source for at least approximately 16 hours during each 24 hour period (Para. 0045, “The blue light is turned on before dusk and remains on so that the mare receives a combined total of at least about 16 hours of natural daylight and blue light each day”).

Regarding Claim 86, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy further teaches wherein the blue light has a peak wavelength of from 440 to 490 nm (Claim 4).

Regarding Claim 87, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy further teaches wherein the artificial light source provides a blue light intensity of from 10 to 400 lux at just one eye of the cow (Para. 0044, “The lux levels of the blue light are very low compared to natural daylight, and preferably 10 to 100 lux and most preferably 10 to 50 lux).

Regarding Claim 88, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy does not teach wherein the artificial light source provides a blue light intensity of from 100 to 300 lux at the just one eye of the cow.
However, in the art of light-based melatonin suppression, Gretz teaches the usage of lux levels from 100-250 lux on the cornea of a cow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murphy modified by Gretz, i.e. by making lux levels from 100-300 lux, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 89, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy does not teach wherein the artificial light source provides a blue light intensity of from 200 to 250 lux at the just one eye of the cow.
However, in the art of light-based melatonin suppression, Gretz teaches the usage of lux levels from 200-250 lux on the cornea of a cow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Murphy modified by Gretz, i.e. by making lux levels from 200-250 lux, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding Claim 90, Murphy modified by Gretz makes obvious the method of Claim 84, as set forth in the rejection to Claim 84 above. Murphy further teaches wherein the artificial light source produces only blue light (Para. 0012).

Regarding Claim 91, Murphy teaches a device for causing a substantial suppression of melatonin production (abstract), the device comprising a headpiece fittable to an animals head (Fig. 1), and including an artificial blue light source, the headpiece operable to shine blue light from the artificial blue light source into eyes of the animal (abstract) causing a substantial suppression of melatonin production in the animal, sufficient to induce physiological change (abstract) in which the blue light is shone into only a single one of the animal’s eyes at any given time (Para. 0037). Murphy does not teach wherein the apparatus is fittable to the head of a bovine, but does teach wherein the device is fittable to the head of a horse. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements (using blinders on cows and horses) according to known methods to yield predictable results. 

Regarding Claim 92, Murphy teaches a system including an outdoor device (Para. 0026) for causing a substantial suppression of melatonin production (abstract), the outdoor device comprising a headpiece fittable to an animal’s head (Fig. 1), and including an artificial blue light source, the headpiece operable to shine blue light from the artificial blue light source into eyes of the animal (abstract), causing a substantial suppression of melatonin production sufficient to induce physiological change (abstract), in which the light source is operable to provide blue light at the eyes of the animal (abstract), the system including a control in connection with the outdoor device, in which the control is configured to turn on the outdoor device (Para. 0008), wherein the outdoor device is configured to direct blue light into the animal’s eyes for at least one selected period of time (abstract), in which the blue light is shone into only a single one of the animal’s eyes at any given time (Para. 0037). Murphy does not teach wherein the apparatus is fittable to the head of a bovine, but does teach wherein the device is fittable to the head of a horse. 
However, in the art of light-based melatonin suppression, Gretz teaches the usage of a blue light suppression device on both cows and horses (abstract, Para. 0011). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by Gretz, i.e. by using Murphy’s device on a cow instead of a horse, for the predictable purpose of combining prior art elements (using blinders on cows and horses) according to known methods to yield predictable results. 

Claims 27, 29, 82, and 94-96 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140107737 awarded to Murphy et al, hereinafter Murphy, in view of U.S. Patent Application 20150375008 awarded to Gretz et al, hereinafter Gretz, further in view of U.S. Patent Application US 20150146420 awarded to Alferink, hereinafter Alferink. 

Regarding Claims 27 and 94-95, Murphy modified by Gretz makes obvious the methods according to Claims 26 and 93. Murphy does not teach wherein the increased milk yield is from 1% to 11%, or 1% to 9%.
However, in the art of light-based therapy for cows, Alferink teaches wherein light therapy can be used to increase milk yield from the cow (Para. 0003) and that it is well known in the art to do so (Para. 0002).  Furthermore, this is considered an inherent effect of the previously applied method steps. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy modified by Gretz by Alferink, i.e. by making the physiological change an increase in milk yield, for the predictable purpose of using a known technique to improve a similar device the same way, and that amount the yield is increased is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

Regarding Claims 29 and 96, Murphy modified by Gretz makes obvious the method according to Claims 1 and 84, as shown in the rejection to Claim 1 above. Murphy does not teach wherein i) wherein the bovine is a cow, and the physiological change includes one or more of faster onset of puberty, earlier first conception, or improved ovarian growth; or (ii) wherein the physiological change includes an increased rise in circulating gonadotropins; or (iii) wherein the bovine is a cow, and the physiological change includes increased frequency of estrus behavior, or improved mammary development: or (iv) wherein the physiological change includes increased body weight at puberty, or improved feed efficiency, or greater body growth and total weight gain, or increased heart girth, or increased average daily gain (ADG): or (v) wherein the bovine is a heifer, and the physiological change includes increased growth of a pre-pubertal heifer with an initial low body weight, or a heavier heifer at parturition, or a taller heifer at parturition; or (vi) wherein the physiological change includes increased carcass protein content, or reduction in carcass subcutaneous fat: or (vii) wherein the bovine is a cow, and the physiological change includes faster return to reproductive competence post-partum, or increased conception rates and reduced artificial inseminations per animal, or reduction in calving interval, or increases in 60-day non-return rate, or younger first calvers, or reduced risk of twin pregnancies: or (viii) wherein the bovine is a bull, and the physiological change includes slowed decline in semen viability and concentration as a result of high temperature and humidity, or improved semen quality.
However, in the art of light-based phototherapy, Alferink teaches that inhibiting melatonin increases body mass (Para. 0003, which the Examiner is linking to limitation (iv) wherein the physiological change includes… greater body growth and total weight gain of the Markush grouping above). 
It would It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy modified by Gretz by Alferink, i.e. by making the physiological change include greater body growth and total weight gain, for the predictable purpose of using a known technique to improve a similar device the same way. The Examiner also notes that any variation in the physiological change, including others listed in the Markush group above, that does not require a structural change to the device is intended use/functional language. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993. 

Regarding Claim 82, Murphy modified by Gretz makes obvious the method according to Claim 1, as shown in the rejection to Claim 1 above. Murphy does not teach wherein the increased milk yield is from 1% to 9%.
However, in the art of light-based therapy for cows, Alferink teaches wherein light therapy can be used to increase milk yield from the cow (Para. 0003) and that it is well known in the art to do so (Para. 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy modified by Gretz, i.e. by making the physiological change an increase in milk yield, for the predictable purpose of using a known technique to improve a similar device the same way, and that amount the yield is increased is obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792